Citation Nr: 0908140	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1957 to April 
1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

In February 2009, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  

The issue of service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back condition was denied by a September 1998 rating 
decision.  The Veteran did not appeal.

2.  The evidence submitted since September 1998 is new and 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the September 1998 rating 
decision that denied entitlement to service connection for a 
back condition is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim for 
service connection for a back condition, and remands it for 
further development.  Thus, a discussion of VA's duties to 
notify and assist is not necessary.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's claim of entitlement to service connection for 
a back condition was denied by a September 1998 rating 
decision on the basis that there was no evidence that a back 
condition was incurred in or aggravated by service.  The 
veteran was notified of this decision and of his appellate 
rights by a letter dated September 28, 1998.  The veteran did 
not appeal this decision, and it is therefore final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The 
veteran filed a claim to reopen in April 2005. 

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Although, for the purpose of reopening a claim the Board is 
prohibited from weighing evidence and must assume evidence is 
credible, in deciding the claim on the merits the Board must 
assess the credibility and probative weight of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

At the time of the September 1998 decision, the evidence of 
record included private treatment records from John C. 
McInnis, M.D., P.C., dated from October 1989 to February 
1991, and from Stanley J. Bodner, M.D., dated from September 
1983 to June 1996.  Dr. McInnis' records indicate that the 
Veteran began seeking treatment for back pain in July 1989 
and has since been diagnosed with probable previous herniated 
nucleus pulposus (HNP) of the lumbar spine, disc herniation 
at L5 to S1 on the left, and moderate disc space narrowing at 
L5 to S1 with some spurring off the body of L5 and sacrum, 
and with some degenerative arthritic changes of the body of 
L4 and L5.  Dr. Bodner's records do not pertain to a back 
condition.

Since September 1998, new medical evidence has been 
associated with the veteran's claims file, including private 
treatment records from Dr. Bodner dated from August 1988 to 
December 2001, which do not pertain to a back condition; and 
computed tomography (CT) scan results dated in October 1999 
showing mild to moderate central canal stenosis at L4 to L5 
produced by a combination of disc bulging along with facet 
arthropathy and ligamentation hypertrophy.   

The Veteran has also submitted lay statements from fellow 
service-member, his ex-wife, and his brother.   In a July 
2005 letter, RWM, a fellow service-member that ran the 
bowling alley where the veteran worked in-service, reported 
that the Veteran was one of six men that set pins for the 
bowling alley and that on or around March 1959, the Veteran 
was taken to the medical department with back seizures from 
bending over to pick up pins.  RWM also reported that the 
Veteran was out on leave for several days from his regular 
duty because of this injury and was subsequently unable to 
set pins for the bowling alley.  Additionally, in a June 2006 
letter, the veteran's ex-wife, to whom he was married from 
early 1960 to 1972, reported that the Veteran had back 
problems off and on during their marriage for which she had 
taken him to the doctor and which caused him to have to crawl 
up the stairs at times.  Finally, in a May 2008 letter, the 
veteran's brother reported that, while the Veteran was in 
service in France, the Veteran had written him about working 
in a bowling alley and about a back injury while working 
there for which he had to spend some time in the hospital.  
The veteran's brother also reported that the Veteran has 
since complained on numerous occasions about his back pain 
and has had to seek medical treatment for this pain.  

The veteran has also submitted copies of a newspaper article 
dated in March 1962 regarding a handicap bowling tournament 
in which he competed, a copy of a U.S. Air Force traffic 
infraction dated in June 1960, photographs of himself in 
service, and internet articles titled "303rd Tac Recon 
Squadron over Germany" and "Laon-Couvre Air Base" to 
establish that he did in fact serve in France.  

The veteran's claim was previously denied because there was 
no evidence that he incurred or aggravated a back condition 
during service.  The evidence submitted since September 1998 
is new in that it had not previously been submitted.  It is 
also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim; namely, the newly associated lay evidence shows that 
the Veteran may have been treated for a back injury during 
service and that his back condition has been recurrent since 
service.  The additional evidence being both new and 
material, the claim for service connection is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition is 
reopened.



REMAND

Although the veteran has submitted new and material evidence 
to reopen his claim for entitlement to service connection for 
a back condition, further evidentiary development is 
necessary before the merits of the claim may be addressed.

The Veteran contends that his currently diagnosed back 
condition was incurred during service and has been recurrent 
since.  Specifically, the Veteran contends that he injured 
his back between March 1959 and August 1959 while working at 
a bowling alley in Laon Air Base in France, and which has 
been recurrent since.  The Veteran has reported that he was 
hospitalized as a result of this injury for 4 days during 
service at the 66 TACHOSP.

At the outset, the Board notes that, in September 1998, the 
veteran's service treatment records were found to be 
unavailable as a result of the National Personnel Records 
Center (NPRC) fire of July 1973, after attempts to associate 
such records were made in August 1998.  

According to the veteran's private treatment records, he 
began seeking treatment from Dr. McInnis for back pain in 
July 1989.  As noted above, Dr. McInnis has diagnosed the 
Veteran with probable previous HNP of the lumbar spine, disc 
herniation at L5 to S1 on the left, and moderate disc space 
narrowing at L5 to S1 with some spurring off the body of L5 
and sacrum with some degenerative arthritic changes of the 
body of L4 and L5.  Additionally, as noted above, an October 
1999 CT scan revealed mild to moderate central canal stenosis 
at L4 to L5 produced by a combination of disc bulging along 
with facet arthropathy and ligamentation hypertrophy.  The 
Veteran has also reported that he first received private 
treatment for his back in the 1960s and 1970s, but these 
physicians have since died and the records are unavailable.  

The Board acknowledges that, in cases where the veteran's 
service medical records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim. 38 C.F.R. § 
3.159(c)(4) (2007).  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, VA is obliged to provide a medical 
examination because, although there is evidence that the 
Veteran currently has a back condition and the record 
indicates that this condition may be associated with his 
active service insofar he has submitted competent lay 
evidence of an in-service back injury and has reported a 
continuity of symptomatology since service, a medical opinion 
regarding the etiology of the veteran's back condition is 
necessary to make a determination in this case.  

Additionally, at his February 2009 hearing, the Veteran 
reported that he has been receiving VA treatment for his back 
from the VA Medical Center in Nashville, Tennessee.  To date, 
it does not appear that there has been any attempt to 
associate these treatment records with the claims folder; 
currently, no VA treatment records have been associated with 
the claims file.  As such, a complete copy of the veteran's 
VA treatment records must be associated with the claims file 
before the Board renders a decision in this case.  See 
38 U.S.C.A. § 5103 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the veteran's treatment records 
for a back condition from the Nashville, 
Tennessee, VA Medical Center, to include 
all records dated from 1980 forward.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any back disorder 
found to be present, i.e., HNP of the 
lumbar spine, disc herniation, disc space 
narrowing, degenerative arthritis, central 
canal stenosis, etc.   

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current back disorder had its onset 
during active service or is related to any 
in-service disease or injury.   In doing 
so, the examiner should consider the lay 
evidence of record regarding an in-service 
back injury while the veteran was setting 
pins at a bowling alley in 1959, as well 
as the lay evidence regarding a continuity 
of symtomatology since service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the appeal.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


